Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Independent claims 1 and 23 are allowable over the prior art of record.
Claims 2-22 are allowable in view of their dependency from claim 1.
Claims 24-28 are allowable in view of their dependency from claim 28.

With respect to claim 1, the prior art of record, alone or in reasonable combination, does not teach or suggest, the following limitation(s), (in consideration of the claim as a whole):  
“assigning, by the computer circuitry, 3-D positions to associated vascular 
segments shown in the source 2-D projection image, based on their occupation of the surface in common with the anchoring vascular segments”.

The relevant prior art of record, Auvray et al, (US-PGPUB 2019/0005737), discloses a method of reconstructing a vascular tree shape from vascular segments imaged in a source 2-D projection image using anchoring segments and reference segments, (see at least: Fig. 8, Par. 0042, 0141), the method comprising: receiving, by computer circuitry, a structuring shape comprising 3-D spatial positions of reference vascular segments, (see at least: Par. 0055, processing unit 30 is configured to determine extending the spatial positions to define a computer-represented surface model representing an anatomical surface along which the reference vascular segments extend, (see at least: par. 0055, the processing unit 30 is also configured to transform the 3D model of the body part, wherein the transform of the 3D model of the body part comprises a determination of the pose of the 3D model of the body part such that a 2D projection of the 3D modelled vascular structure, “surface model representing an anatomical surface defined by the spatial positions”, associated, “extended”, with the transformed 3D model of the body part is representative of the 2D X-ray image data of the vascular structure of the patient's body part, “the reference vascular segments”); and registering, by the computer circuitry, anchoring vascular segments shown in the source 2-D projection image to the spatial positions of the reference vascular segments on the surface model, (see at least: Par. 0057, 0079, the processing unit being configured to align at least one part of the vascular structure in the 2D X-ray image data with a corresponding at least one part of the vascular structure in the 2D projection of the 3D model vascular structure, such that a position in the 2D projection of the 3D modelled vascular structure is translated into a position into the corresponding angiographic image--for example, alignment proceeds on the basis of very specific points of the vasculature (the main trifurcation for instance). Auvray et al further discloses that the registration of the 2D projection of the 3D model of the body part to the 2D X-ray image data of the vascular structure comprises identifying some specific points (for instance branching points) in the angiogram by pure 2-D image processing, set the pose parameters for the 3-D model, so that the specific points in the 2-D projection of the 3-D modelled vascular structure match the corresponding specific points in the angiogram. However, while disclosing the setting pose parameters for the 3-D model, so that the specific points in the 2-D projection of the 3-D modelled vascular structure match the corresponding specific points in the angiogram; Auvray et al fails to teach or suggest, either alone or in combination with the other cited references, the assigning, by the computer circuitry, 3-D positions to associated vascular segments shown in the source 2-D projection image, based on their occupation of the surface in common with the anchoring vascular segments. This limitation is viewed as allowable over the prior art of record.

	A further prior art of record, Benishti et al, (US-PGPUB 2015/0339847), discloses a method of reconstructing a vascular tree shape from vascular segments imaged in a source 2-D projection image using anchoring segments and reference segments, (see at least: Fig. 13, and Par. 0365-0380), the method comprising: receiving, by computer circuitry, a structuring shape comprising 3-D spatial positions of reference vascular segments, (see at least; par. 0185-0186, receiving a plurality of 2D angiographic images of a subject's vascular system. Further, Par. 0411, discloses the constructing a 3-D hull defined by vascular centerlines 451, [i.e., the 3-D hull, “structuring shape”, is constructed using the plurality of 2D angiographic images which implicitly comprises the 3-D positions of vascular centerlines 451, “3-D positions of reference vascular segments”); and extending the spatial positions to define a computer-represented surface model representing an anatomical surface along which the reference vascular segments extend, 

	Regarding claim 23, claim 23 recites substantially similar limitation(s), as set forth in claim 1. As such, claim 23 is in condition for allowance, for at least similar reasons, as stated above.

Other prior art listed on the attached form PTO-892 show the aspect of 
reconstructing a vascular tree shape from vascular segments imaged in a source 2-D projection image using anchoring segments and reference segments, but none, either alone or in combination, teach or suggest all the claimed limitations.
US-PGPUB 2008/0205722 
US-PGPUB 2004/0066958
US-PGPUB 2015/0342551
US-PGPUB 2019/0005737
US Patent 10,441,239
US Patent 10,342,442
US-PGPUB 2017/0018116.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMARA ABDI whose telephone number is (571)270-1670.  The examiner can normally be reached on 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on (571)272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information 




/AMARA ABDI/Primary Examiner, Art Unit 2668                                                                                                                                                                                                        01/15/2021